Title: To James Madison from James Trimble (Abstract), 30 June 1805
From: Trimble, James
To: Madison, James


30 June 1805, Knoxville. “I was honored by the President of the United States with an Appointment as ‘A Commissioner to adjust Land titles in the Western District of the Territory of Orleans.’
“By my letter of the 9th. Instant. [not found] I signifyed my intention to accept the Office. But owing to some recent Occurrences and the situation of my business I find that it would be extremely inconvenient and almost impracticable to adjust my professional concerns and be at the place of the meeting of the Board in time to enable me to do justice to the Office.
“I therefore am forced to be troublesome in requesting an appointment to be made of some Other person to go in my room.”
